432 F.2d 550
UNITED STATES of America, Plaintiff and Appellee,v.Paul Douglas ALLEN, Appellant.
No. 24898.
United States Court of Appeals, Ninth Circuit.
September 9, 1970.

Paul Douglas Allen, for appellant.
Richard K. Burke, U. S. Atty., Phoenix, Ariz., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and PECKHAM, District Judge.
PER CURIAM:


1
Under 28 U.S.C. § 2255 appellant seeks to set aside his guilty plea to a marijuana charge.


2
We find, contrary to appellant's view, that there was adequate compliance with Rule 11, Federal Rules of Criminal Procedure.


3
The attack on the constitutionality of 26 U.S.C. 4744(a) (1) is precluded by our decision in United States v. Weber, 9 Cir., 429 F.2d 148, 1970. See also Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747.


4
The decision of the district court is affirmed.